DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1, 5, 7, and 9-13 are currently pending.
Claims 5, 7, 9-11, and 13 are currently withdrawn.
Claims 2-4, 6, and 8 are canceled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least a clamping side is formed in both the upper clamping ring and the lower clamping ring, and the number of the clamping sides are two, four, six or eight; the upper clamping ring and the lower clamping ring are in contact connection, each clamping side of the upper clamping ring and the corresponding clamping side of the lower clamping ring are located in one plane” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note that applicant’s specification in paragraph [0042] recites ”Both the upper clamping ring 120 and the lower clamping ring 210 are provided with at least a clamping side 130; and the number of the clamping sides 130 may be two, four, six or eight…”. Said recitation clearly indicates that the upper clamping ring 120 has at least a clamping side 130; and the number of the clamping sides 130 may be two, four, six or eight and that the lower clamping ring 210 has at least a clamping side 130; and the number of the clamping sides 130 may be two, four, six or eight.  Additionally, applicant elected Species I (Figs. 1-7), in their response on 03/29/2022, where these illustrated structures  have at least a minimum of two clamping sides for both the upper and lower clamping rings. Furthermore, the claim recitation above also sets forth at least a minimum of two clamping sides for both the upper and lower clamping rings.  


    PNG
    media_image1.png
    578
    336
    media_image1.png
    Greyscale

However, there appears to be no possible physical way for all the clamping sides (130) of the upper clamping ring and the corresponding clamping side of the lower clamping ring to be located in one plan (see above).
For the purpose of prosecution, the claim will be treated as only requiring a single pair of camping sides (130) are in one plane.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “at least a clamping side is formed in both the upper clamping ring and the lower clamping ring, and the number of the clamping sides are two, four, six or eight; the upper clamping ring and the lower clamping ring are in contact connection, each clamping side of the upper clamping ring and the corresponding clamping side of the lower clamping ring are located in one plane”.
Applicant’s specification in paragraph [0042] recites ”Both the upper clamping ring 120 and the lower clamping ring 210 are provided with at least a clamping side 130; and the number of the clamping sides 130 may be two, four, six or eight…”. Said recitation clearly indicates that the upper clamping ring 120 has at least a clamping side 130; and the number of the clamping sides 130 may be two, four, six or eight and that the lower clamping ring 210 has at least a clamping side 130; and the number of the clamping sides 130 may be two, four, six or eight.  Additionally, applicant elected Species I (Figs. 1-7), in their response on 03/29/2022, where these illustrated structures  have at least a minimum of two clamping sides for both the upper and lower clamping rings.  Furthermore, the claim recitation above also sets forth at least a minimum of two clamping sides for both the upper and lower clamping rings.  
However, there appears to be no possible physical way for all the clamping sides (130) of the upper clamping ring and the corresponding clamping side of the lower clamping ring to be located in one plan (see above).  Accordingly, it appears that new matter has been introduced.
For the purpose of prosecution, the claim will be treated as only requiring a single pair of camping sides (130) are in one plane.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Umney et al. (US 5470114), (hereinafter, Umney).
Re Clm 1: Umney discloses a detachable valve, characterized by comprising: a main body (18); and a connecting pipe (16) in detachable connection with the main body through a connecting assembly (32); 
the connecting assembly limits relative rotation of the main body and the connecting pipe (the tapered surfaced when clamped together will create friction which is made to or is capable of limiting relative rotation of the main body and the connecting pipe);
the main body (18) is provided with an upper clamping ring (22); the connecting pipe (16) is provided with a lower clamping ring (20) corresponding to the upper clamping ring; and the upper clamping ring and the lower clamping ring are connected in a detachable manner through the connecting assembly (32 and 3a2, see Fig. 2); 
at least a clamping side (22a, 22b, 20a, and 20b) is formed in both the upper clamping ring (22) and the lower clamping ring (20); and the number of the clamping sides may be two, four, six or eight,
the upper clamping ring (22) and the lower clamping ring (20) are in contact connection (at 20a and 22a), each clamping side of the upper clamping ring and the corresponding clamping side of the lower clamping ring are located in one plane (at 20a and 22a alternatively, in a plane that transverses and bisects the structures of 22a, 22b, 20a, and 20b in Fig. 2);

    PNG
    media_image2.png
    321
    582
    media_image2.png
    Greyscale

the connecting assembly comprises a left holding ring (1002) and a right holding ring (1001); one end of the left holding ring is hinged to one end of the right holding ring (via 1003); and the other end of the left holding ring is in detachable connection with the other end of the right holding ring (via 32a); 
both the left holding ring and the right holding ring are provided with a clamping groove (see Fig. 2, the groove that receives 20 and 22) used for clamping the upper clamping ring and the lower clamping ring (see Fig. 2); each clamping groove is internally provided with a limiting surface (see the tapered surfaces of 32) used for limiting rotation of the upper clamping ring or the lower clamping ring relative to the clamping groove (see Fig. 2); and the clamping sides (20b and 22b) are in contact connection with the corresponding limiting surfaces (the internal surface of 32),
a limiting ring (the ring which 12a is positioned under) is arranged on a side surface of the connecting pipe (16); a gap (a longitudinal gap or a radial gap) exists between the limiting ring and the lower clamping ring (20). 
Re Clm 12: Umney discloses wherein the main body) is provided with an extension pipe (28) with one end away from the main body inserted in the connecting pipe.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has overcome the specification objection with their corrected abstract submitted on 07/26/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
11/05/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679